Citation Nr: 1232280	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD), to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1987 to June 1995, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.  He retired in April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  The case has been before the Board on a previous occasion, and was remanded in October 2010 for evidentiary development.  Further development is required in this case.  

The Veteran appeared at a Videoconference hearing in August 2010.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Board decision, dated in October 2010, established service connection for the Veteran's chronic hypertension.  At this time, a remand was issued that requested a new, comprehensive VA cardiovascular examination to determine the likelihood of a causal or aggravating relationship between a chronic heart disorder and hypertension, or, alternatively, to determine if a causal nexus between service and a current heart disorder exists.  The returned medical opinion, dated in December 2010, is, unfortunately, inadequate to resolve the issue on appeal.  

Specifically, with regard to the contended direct relationship to service, the 2010 VA examiner explained that coronary artery disease first manifest in 2007, a time which the examiner believed was during the Veteran's service in the reserve component.  The examiner was not, however, specific as to which point in "2007" such a causal origin would have occurred.  Upon review of the service treatment records, it is apparent that the Veteran had been assessed as having possible ischemic heart disease as early as 2001, and that retirement from reserve component service occurred in 2006.  Thus, there is certainly confusion with respect to the examiner's factual understanding of the claim.  Moreover, even assuming that the entrance of the year 2007 in the examination report was a simple typographical error, the record, as it currently stands, does not show a verified period of ACDUTRA from which service incurrence of CAD could stem.  

Indeed, with respect to reserve component service, service connection can only be granted for a disease (which would, by necessity, include cardiac diseases such as CAD) that was incurred during a period of ACDUTRA (the award of service connection from an INACDUTRA period may only be granted following an injury during such a period).  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It is further noted that the presumptions applicable to certain chronic disorders, including heart disease, which allow for a grant of service connection if such a disorder is manifest to a compensable degree within the first post-service year, are not applicable with regard to post-ACDUTRA or INACDUTRA periods if "Veteran status" has not been achieved for those periods.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  While the Veteran's hypertension, gout, and renal failure are service-connected, the award of benefits for these disorders stem from the origin of hypertension being during the period of active service occurring between 1987 and 1995.  That is, service connection has not been awarded for these disorders as a result of any period of reserve service.  The Veteran, as of yet, has not established Veteran status for his reserve component service, and only when such a status is obtained can presumptive service connection apply to such periods.  Id.  Essentially, if the Veteran is unable to establish service connection for his heart disease as a direct consequence of a period of ACDUTRA, he will continue to lack Veteran status for his reserve component service, and presumptive service connection will not be available.  Upon remand, it is therefore immaterial to ask if heart disease had causal origins within a year of release from reserve component service.  

It is necessary for a VA physician to again review the claim, to include the 2001 assessment for possible ischemia, and a determination must be made as to when, specifically, the first manifestation of CAD (or other cardiac condition) was noted.  Upon receipt of the examiner's medical opinion, should is suggest a positive relationship to an ACDUTRA period, the service department must be contacted and the specific period of service identified as being when CAD developed must be verified as being a period of ACDUTRA.  

With regard to the requested secondary opinion, the Board notes that the returned examination report is also deficient.  Specifically, the examiner simply concluded that the Veteran's CAD "cannot be caused or aggravated solely by his service-connected hypertension, especially since his hypertension is under control."  The examiner went on to state that co-morbid hyperlipidemia can certainly contribute to CAD.  There is no rationale associated with this opinion, and no explanation as to why the Veteran's hypertension, in itself, is not responsible, either by direct causation or aggravation, for the CAD.  Further, the examiner's use of the term "not solely," even without further elaboration, is suggestive, at least potentially, of the hypertension having some role in the development of CAD.  That is, while the examiner offered a conclusory opinion that hypertension alone does not cause or aggravate CAD, the possibility that this condition, in connection with other factors, might cause or aggravate CAD was left open.  Further clarification is needed on this prior to a final adjudication.  

Simply, the Board finds that the 2010 VA examination report is rather deficient, and  as such, it does not satisfy the Board's mandate that an examination adequate to address the issues on appeal be afforded.  Veterans, as a matter of law, are entitled to compliance with Board directives, and accordingly, a remedial examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998).   It is requested that the clinician determine if it is at least as likely as not that any heart disorder, to include CAD, was caused in active service (or within the first post-active duty year), was incurred during a period of ACDUTRA, or is causally or by aggravation related to service-connected hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A rationale explaining each conclusion must be associated with the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination.  Following the review of the claims file and examination, the examiner is asked to:

a. Identify all heart diagnoses, excluding hypertension (for which service connection has already been granted) and explain how they originated, that is: 
b. Opine as to whether it is at least as likely as not (50 percent likelihood or greater) that any currently diagnosed heart disorder was incurred in active duty service (May 1987 to June 1995) or within a year of discharge in June 1995; and
c. Opine as to whether it is at least as likely as not (50 percent likelihood or greater) that any currently diagnosed heart disorder was caused, in whole or in part, by a service-connected disability, to include service-connected hypertension and renal failure; and 
d. Opine as to whether it is at least as likely as not (50 percent likelihood or greater) that any currently diagnosed heart disorder was aggravated by a service-connected disability, to include service-connected hypertension and renal failure.

The examiner should explain all conclusions with reference to medical evidence in the claims folders whenever possible.  A rationale must accompany all conclusions reached in the report of examination, and the examiner is reminded that mere conclusory or speculative statements, unsupported by rationales, are not helpful and will require further remand.  

2.  If and only if the examiner identifies a period of ACDUTRA as responsible for the incurrence of a heart disorder, to include CAD, the service department, to include the appropriate State Adjutant General's office, must be contacted to verify that such a period was, in fact, one of ACDUTRA.  The record should reflect if such a verification is not possible.  

3.  Upon completion of the above-directed development, should an unfavorable determination be entered, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the case to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


